Exhibit 10.4

EXECUTION VERSION

WARRANT EXCHANGE AGREEMENT

This Warrant Exchange Agreement (this “Agreement”) is entered into as of
July 15, 2020, by and between Fortress Value Acquisition Corp., a Delaware
corporation (the “Company”), and Fortress Acquisition Sponsor LLC (the
“Sponsor”). The parties to this Agreement are referred to herein as the
“Parties” or, each individually, as a “Party.” Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement (as defined below).

RECITALS

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses;

WHEREAS, substantially concurrently with the closing of the Company’s initial
public offering of the Company’s Class A ordinary shares, par value $0.0001 per
share (“Class A Shares”), the Company issued to the Sponsor, 5,933,333 private
placement warrants for $1.50 per warrant, each of which is exercisable to
purchase one Class A Share, at an exercise price of $11.50 per share (the
“Private Placement Warrants”), pursuant to that certain Private Placement
Warrants Purchase Agreement, effective as of April 29, 2020, between the Sponsor
and the Company (the “Private Placement Warrant Agreement”);

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company shall enter into that certain Merger Agreement (the “Merger Agreement”),
dated as of July 15, 2020, by and among the Company, FVAC Merger Corp. I, a
Delaware corporation, FVAC Merger LLC II, a Delaware limited liability company,
FVAC Merger LLC III, a Delaware limited liability company, FVAC Merger LLC IV a
Delaware limited liability company, MP Mine Operations LLC (“MPMO”), a Delaware
limited liability company and Secure Natural Resources LLC (“SNR”), a Delaware
limited liability company, that, among other things, provides for a business
combination transaction pursuant to which MPMO and SNR will, through a series of
transactions, become indirect wholly-owned Subsidiaries of the Company; and

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Parties wish to enter into this Agreement, pursuant to which
immediately prior to, and contingent upon, the Initial Effective Times (the
“Exchange Effective Time”), the Sponsor will exchange all of the 5,933,333
Private Placement Warrants held by the Sponsor with the Company for newly issued
shares of the Company’s Class F stock, par value $0.0001 per share (“Class F
Shares”), at an exchange ratio of one (1) Private Placement Warrant for 0.15 of
a Class F Share, resulting in the exchange of 5,933,333 Private Placement
Warrants into 890,000 Class F Shares (the “Acquired Shares”), on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the Parties hereto agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

1. Issuance and Exchange.

a) At the Exchange Effective Time, and subject to the conditions set forth in
this Agreement, (i) the Sponsor shall surrender for cancellation to the Company
all of the Sponsor’s 5,933,333 Private Placement Warrants, which shall be deemed
automatically cancelled and retired in full, and the Private Placement Warrant
Agreement shall be deemed automatically terminated and all rights, liabilities
and obligations thereunder discharged in full, and (ii) in consideration
therefor, the Company shall issue to the Sponsor 890,000 Class F Shares (the
“Warrant Exchange Closing”).

b) At the Exchange Effective Time and simultaneous with the consummation of the
Warrant Exchange Closing, the Company shall (i) issue to the Sponsor the
Acquired Shares, and (ii) authorize and instruct the Company’s transfer agent to
record the issuance of the Acquired Shares, in uncertificated, book-entry form,
on the stock transfer books of the Company as of the Exchange Effective Time.

c) Notwithstanding anything to the contrary in the Private Placement Warrant
Agreement, the Sponsor hereby (i) waives its right to exercise such Private
Placement Warrants to purchase one Class A Share at an exercise price of $11.50
per share and (ii) agrees to exchange each Private Placement Warrant held by the
Sponsor for 0.15 of a Class F Share pursuant to the terms and conditions of this
Agreement.

2. Delivery of Acquired Shares.

a) The Company shall register the Sponsor as the owner of the Acquired Shares
with the Company’s transfer agent by book entry on the date of the Warrant
Exchange Closing. The rights, privileges and preferences of the Acquired Shares
shall be those ascribed to the Company’s Class F Shares in the Company’s
certificate of incorporation, bylaws or any other charter document of the
Company, as shall be in effect from time to time.

b) The Acquired Shares shall contain a notation evidencing that the Acquired
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”).

c) The Company and the Sponsor are each party to that certain Registration
Rights Agreement, dated as of April 29, 2020, by and among the Company, the
Sponsor and the other parties signatory thereto (the “Existing Registration
Rights Agreement”). At or prior to the Closing, the Sponsor, the Company and the
other parties signatory thereto shall amend and restate the Existing
Registration Rights Agreement, in the form attached to the Merger Agreement, and
the Company and the Sponsor agree that the Acquired Shares will constitute
“Registrable Securities” for purposes of such agreement (the “Registration
Rights”).

d) The Sponsor and the Company acknowledge and agree that the Acquired Shares
shall be subject to the same terms and conditions applicable to the Founder
Shares (as defined in the Letter Agreement, dated as of the date hereof, by and
among the Company, the Sponsor and the other parties signatory thereto (the
“Letter Agreement”), including, without limitation, the restrictions set forth
in Sections 1, 3, 7 (excluding Section 7(b) thereof) and 17 of the Letter
Agreement.

 

2



--------------------------------------------------------------------------------

e) Notwithstanding anything to the contrary contained in Section 7(b) of the
Letter Agreement, prior to the Warrant Exchange Closing, Sponsor shall not,
directly or indirectly, sell, assign, transfer or otherwise dispose of or
hypothecate, or otherwise grant any interest in or to, the Private Placement
Warrants other than pursuant to this Agreement.

3. Representations and Warranties of the Sponsor. The Sponsor represents and
warrants to the Company as follows as of the date hereof:

 

  a)

Organization and Requisite Authority. The Sponsor possesses all requisite power
and authority necessary to carry out the transactions contemplated by this
Agreement.

 

  b)

Authorization; No Breach.

 

  i)

This Agreement constitutes a valid and binding obligation of the Sponsor,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

  ii)

The execution and delivery by the Sponsor of this Agreement and the fulfillment
of and compliance with the terms hereof by the Sponsor does not and shall not as
of the Warrant Exchange Closing conflict with or result in a breach by the
Sponsor of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Sponsor is subject.

 

  c)

Investment Representations.

 

  i)

The Sponsor is acquiring the Acquired Shares, for the Sponsor’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

  ii)

The Sponsor is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act.

 

  iii)

The Sponsor understands that the Acquired Shares will be issued in reliance on
specific exemptions from the registration requirements of the United States
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and the Sponsor’s compliance with, the representations and
warranties of the Sponsor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Sponsor to acquire
the Acquired Shares.

 

  iv)

The Sponsor did not decide to enter into this Agreement as a result of any
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act.

 

3



--------------------------------------------------------------------------------

  v)

The Sponsor has been furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the
transactions contemplated by this Agreement which have been requested by the
Sponsor. The Sponsor has been afforded the opportunity to ask questions of the
executive officers and directors of the Company.

 

  vi)

The Sponsor understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Acquired Shares or the fairness or suitability of the
investment in the Acquired Shares by the Sponsor nor have such authorities
passed upon or endorsed the merits of the offering of the Acquired Shares.

 

  vii)

The Sponsor understands that: (A) the Acquired Shares have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (1) subsequently
registered thereunder or (2) sold in reliance on an exemption therefrom; and
(B) except as specifically set forth in the A&R Registration Rights Agreement,
neither the Company nor any other person is under any obligation to register the
Acquired Shares under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder. In this
regard, the Sponsor understands that the SEC has taken the position that
promoters or affiliates of a blank check company and their transferees, both
before and after a business combination transaction, are deemed to be
“underwriters” under the Securities Act when reselling the securities of a blank
check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Acquired
Shares despite technical compliance with the requirements of such Rule, and the
Acquired Shares can be resold only through a registered offering or in reliance
upon another exemption from the registration requirements of the Securities Act.

 

  viii)

The Sponsor has such knowledge and experience in financial and business matters,
and is capable of evaluating the merits and risks of an investment in the
Acquired Shares. The Sponsor has adequate means of providing for its current
financial needs and contingencies and will have no current or anticipated future
needs for liquidity which would be jeopardized by the investment in the Acquired
Shares. The Sponsor can afford a complete loss of its investment in the Acquired
Shares.

4. Representations and Warranties of the Company. The Company represents and
warrants to the Sponsor as follows as of the date hereof.

 

  a)

Organization and Corporate Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

  b)

Authorization; No Breach.

 

  i)

The execution, delivery and performance of this Agreement has been duly
authorized by the Company as of the Warrant Exchange Closing. This Agreement
constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general equitable principles
(whether considered in a proceeding in equity or law).

 

  ii)

The execution and delivery by the Company of this Agreement, the exchange of the
Private Placement Warrants, the issuance of the Acquired Shares and the
fulfillment of, and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of the Warrant Exchange Closing (A) conflict
with or result in a breach of the terms, conditions or provisions of,
(B) constitute a default under, (C) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s capital stock or assets
under, (D) result in a violation of, or (E) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to the
certificate of incorporation of the Company or the bylaws of the Company, or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

 

  c)

Title to Acquired Shares. Upon issuance in accordance with the terms hereof, the
Acquired Shares will be duly and validly issued, fully paid and nonassessable.
Upon issuance in accordance with the terms hereof, the Sponsor will have good
title to the Acquired Shares, free and clear of all liens, claims and
encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Sponsor.

 

  d)

Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any Governmental Entity is required in connection
with the execution, delivery and performance by the Company of this Agreement or
the consummation by the Company of any other transactions contemplated hereby.

5. Conditions of the Sponsor’s Obligations. The obligations of the Sponsor to
the Company under this Agreement are subject to the fulfillment, on or before
the Warrant Exchange Closing, of each of the following conditions:

 

  a)

Representations and Warranties. The representations and warranties of the
Company contained in Section 4 hereof shall be true and correct at and as of the
Warrant Exchange Closing as though then made.

 

  b)

Performance. The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Warrant Exchange Closing.

 

5



--------------------------------------------------------------------------------

  c)

No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

  d)

Merger Agreement. The Merger Agreement shall not have been terminated, and the
Company shall have satisfied or received a waiver of satisfaction of its
respective conditions to the consummation of the Transactions as set forth in
Article VIII of the Merger Agreement.

6. Conditions of the Company’s Obligations. The obligations of the Company to
the Sponsor under this Agreement are subject to the fulfillment, on or before
the Warrant Exchange Closing, of each of the following conditions:

 

  a)

Representations and Warranties. The representations and warranties of the
Sponsor contained in Section 3 hereof shall be true and correct at and as of the
Warrant Exchange Closing as though then made.

 

  b)

Performance. The Sponsor shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by the Sponsor on or before the Warrant Exchange
Closing.

 

  c)

No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

  d)

Merger Agreement. The Merger Agreement shall not have been terminated, and the
Company shall have satisfied or received a waiver of satisfaction of its
conditions to the consummation of the Transactions as set forth in Article VIII
of the Merger Agreement.

7. Termination. This Agreement may be terminated only upon (a) by mutual written
consent of the Company and the Sponsor or (b) automatically upon the termination
of the Merger Agreement in accordance with its terms.

8. Miscellaneous.

 

  a)

Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the Parties hereto shall bind and inure to the benefit of the respective
successors of the Parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the Parties may not assign
this Agreement, other than assignments by the Sponsor to affiliates thereof.

 

  b)

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this

 

6



--------------------------------------------------------------------------------

  Agreement is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

 

  c)

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one Party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

  d)

Descriptive Headings; Interpretation. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a substantive part of
this Agreement. The use of the word “including” in this Agreement shall be by
way of example rather than by limitation.

 

  e)

Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

  f)

Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all Parties.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Sponsor has executed or caused
this Agreement to be executed by its duly authorized representative as of the
date first set forth above.

 

 

SPONSOR: FORTRESS ACQUISITION SPONSOR LLC By:  

/s/ Alexander Gillette

 

Name: Alexander Gillette

Title: Secretary

 

 

 

COMPANY: FORTRESS VALUE ACQUISITION CORP. By:  

/s/ Andrew A. McKnight

 

Name: Andrew A. McKnight

Title: Chief Executive Officer

[Signature Page to Warrant Exchange Agreement]